Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1869)

Complainant,
v.

Paramount Shops LLC / Anil Gupta
d/b/a Hope Quick Mart / Red-E-Mart,

Respondent.
Docket No. C-15-339
Decision No. CR3586

Date: January 20, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Paramount Shops LLC / Anil Gupta, d/b/a Hope Quick Mart /
Red-E-Mart, at 1409 East 3rd Street, Hope, Arizona 71801, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Hope Quick Mart / Red-E-Mart unlawfully sold
cigarettes to minors and failed to verify that a cigarette purchasers was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R.
pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent Hope
Quick Mart / Red-E-Mart.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 18, 2014, CTP served the
complaint on Respondent Hope Quick Mart / Red-E-Mart by United Parcel Service. In
the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in

which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Hope Quick Mart / Red-E-Mart has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 1:06 p.m. on July 31, 2013, at Respondent’s business
establishment, 1409 East 3rd Street, Hope, Arizona 71801, an FDA-commissioned
inspector observed that a person younger than 18 years of age was able to
purchase a package of Newport Box cigarettes;

e Ina warning letter dated September 12, 2013, CTP informed Respondent of the
inspector’s July 31, 2013 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) . The letter further warned that Respondent’s failure to
correct its violations could result in a civil money penalty or other regulatory
action;

e At approximately 11:44 a.m. on May 12, 2014, at Respondent’s business
establishment, 1409 East 3rd Street, Hope, Arizona 71801, FDA-commissioned
inspectors observed that a person younger than 18 years of age was able to
purchase a package of Marlboro Gold Pack 100s cigarettes. The inspectors also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Hope Quick Mart / Red-E-Mart’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B);

21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act.

21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19,
2010). The regulations prohibit the sale of cigarettes to any person younger than 18 years
of age. 21 C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means
of photo identification containing a purchaser’s date of birth, that no cigarette purchasers
are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $500 against Respondent
Paramount Shops LLC / Anil Gupta, d/b/a Hope Quick Mart / Red-E-Mart. Pursuant to
21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

